        Case: 1:19-cr-00027-SL Doc #: 17 Filed: 10/28/19 1 of 2. PageID #: 75



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )               CASE NO. 1:19CR00027
                                               )
        Plaintiff,                             )
                                               )               JUDGE LIOI
v.                                             )
                                               )
DENNIS LEE COFFMAN,                            )               MOTION TO WITHDRAW AS
                                               )               ATTORNEY OF RECORD
       Defendant.                              )


       Now comes the undersigned attorney for Defendant, Dennis Lee Coffman, and hereby

moves this Honorable Court for permission to withdraw as Defendant’s attorney. Defendant has

requested attorney to withdraw from his mater as the two have irreconcilable differences.

Consequently, the undersigned has been instructed and is prevented from rendering further effective

legal services. Counsel spoke with Defendant and his wife on today’s date regarding the instant

Motion. Should this Honorable Court find the Motion well taken, counsel requests that new counsel

be assigned as the Defendant is indigent.

       Wherefore, the undersigned attorney respectfully requests that this Honorable Court permit

him to withdraw as attorney of record in this matter.




                                                        Respectfully submitted,

                                                        /s/ Marcus S. Sidoti____________
                                                        MARCUS SIDOTI, 0077476
                                                        FRIEDMAN | GILBERT LLP
                                                        50 Public Square, Ste. 1900
                                                        Cleveland, OH 44113
                                                        Phone: (216) 357-3350
                                                        Attorney for Defendant
        Case: 1:19-cr-00027-SL Doc #: 17 Filed: 10/28/19 2 of 2. PageID #: 76




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Motion to Withdrawal as Attorney of
Record has been forwarded to the following via this Court’s electronic filing system this 28th day of
October, 2019.

Brian Deckert
Assistant U.S. Attorney
400 U.S. Courthouse
801 West Superior Ave.
Cleveland, OH 44113

                                                      /s/ Marcus S. Sidoti____________
                                                      MARCUS SIDOTI, 0077476
